Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 1 of 53




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                        Class Action: Case No.
  RHONDA SMALL, on behalf of herself and               CLASS ACTION COMPLAINT
  all others similarly situated,
                                                       DEMAND FOR JURY TRIAL
                  Plaintiff,

          vs.

  GENERAL MOTORS LLC, a Delaware
  limited liability company,

                  Defendant.

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Rhonda Small (“Plaintiff”), by and through her undersigned attorneys, brings

  this class action against Defendant General Motors LLC (“GM” or “Defendant”), based on

  Plaintiff’s personal knowledge as to allegations pertaining to Plaintiff and on information and

  belief as to all other matters, and based on an investigation by Plaintiff’s Counsel, and alleges as

  follows:

                                           INTRODUCTION

         1.      This consumer class action arises out of a defect in the tail lamp assembly of GM

  Model Year 2017-2019 Yukon, Yukon XL, Yukon Denali, and Yukon Denali XL vehicles

  (“Class Vehicles”) whereby the tail lamps or particular components within the tail lamp housing

  or assembly become inoperative (“Tail Lamp Assembly Defect” or “Defect”). This is a serious

  safety defect in that failure of the tail lamp assembly results in brake lights failing to illuminate

  and increased risk of rear end collision. Defendant General Motors LLC (“GM” or “Defendant”)

                                               Page 1
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 2 of 53




  has known or should have known about this issue for years but has not yet taken any action to

  remedy it.

            2.   Indeed, GM addressed a similar problem in GM Model year 2015-2016 Yukon,

  Yukon XL, Yukon Denali, and Yukon Denali XL vehicles by issuing a Special Coverage

  Adjustment (“SCA”) whereby GM replaced the inoperative tail lamps at no charge, reimbursed

  vehicle owners and lessees who paid for repairs, and covered the replacement for 6 years or

  72,000 miles. On information and belief, the Class Vehicles suffer from the same or similar

  defect.

            3.   GM’s knowledge of the Tail Lamp Assembly Defect is further confirmed by a

  myriad of complaints filed on the National Highway Transportation Safety Administration

  (“NHTSA”) website regarding the Class Vehicles and lodged on online forums. The complaints

  are replete with concerns that the tail or brake lamps work only intermittently and present a

  dangerous and unsafe condition.

            4.   Further, GM was, or should also be, aware of the Tail Lamp Assembly Defect as

  the result of GM’s bench testing of the Class Vehicles, complaints to government agencies,

  complaints to GM customer service, complaints to GM dealers, and its own internal analysis.

            5.   Apparently, the problem is so widespread that Class members are reporting that

  replacement parts are on backorder nationwide.

            6.   The Tail Lamp Assembly Defect frequently manifests shortly after the limited

  warranty period has expired and is substantially certain to manifest during the useful life of the

  Class Vehicles, even though the Tail Lamp Assembly should last for the entire useful life of the



                                              Page 2
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 3 of 53




  Class Vehicles without wearing out or failing. The cost to repair or replace the tail lamp

  assembly exceeds $800.

         7.      To date, GM has refused to take any action to correct this concealed Defect when

  it manifests in Class Vehicles outside the limited warranty period, despite GM’s knowledge of

  the Defect and its awareness of the safety consequences of its inaction. Given Defendant’s

  superior knowledge of this concealed, safety-related Defect, unequal bargaining power, and other

  factors discussed below, any attempt by GM to limit the warranty with respect to the Tail Lamp

  Assembly Defect is unconscionable here.

         8.      To date, GM has concealed and/or intentionally failed to disclose the Defect and

  refused to properly remedy this significant safety hazard. Despite its longstanding knowledge of

  the Defect, GM has routinely refused to repair the Class Vehicles without charge when the

  Defect manifests and has refused to offer to reimburse its customers, like Plaintiff, who have

  incurred out-of-pocket expenses to repair the Tail Lamp Assembly Defect.

         9.      Not only did GM conceal the material fact that the tail lamp assembly or

  particular components within the tail lamp assembly are defective and require costly repairs to

  fix, GM also did not reveal that the existence of the Tail Lamp Assembly Defect would diminish

  the intrinsic and resale value of the Class Vehicles and lead to the safety concerns described.

         10.     Such omissions of fact were material, since had Plaintiff and other Class members

  known about the Tail Lamp Assembly Defect at the time of their purchase or lease, they would

  have deemed it important in determining how to act due to the important safety issues involved,

  and either not bought or leased the Class Vehicles at all or paid less than they did for the Class

  Vehicles.
                                              Page 3
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 4 of 53




         11.     GM sold, leased, and continues to sell and lease the Class Vehicles despite its

  awareness of the Defect. GM chose and continues to choose financial gain at the expense of

  consumers by concealing and omitting a disclosure of the Tail Lamp Assembly Defect and

  potential safety hazard to consumers who purchase or lease Class Vehicles.

         12.     As a result of Defendant’s unfair and deceptive business practices, owners of

  Class Vehicles, including Plaintiff, have suffered an injury in fact and an ascertainable loss of

  money and/or property and have otherwise been harmed by GM’s conduct. The unfair and

  deceptive trade practices committed by Defendant were conducted in a manner giving rise to

  substantial aggravating circumstances.

         13.     GM’s conduct violates well established consumer protection laws in Florida and

  constitutes a continuous breach of its warranties to Plaintiff and consumers in the United States.

                                   JURISDICTION AND VENUE

         14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1332 and the Class Action Fairness Act of 2005 because: (i) there are 100 or more class

  members, (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

  interest and costs, and (iii) there is minimal diversity because at least one plaintiff and defendant

  are citizens of different states. This Court also has supplemental jurisdiction over the state law

  claims pursuant to 28 U.S.C. § 1367.

         15.     This Court has general and specific jurisdiction over the Defendant because

  Defendant GM has sufficient minimum contacts with Florida and within the Southern District of

  Florida to establish Defendant’s presence in Florida, and certain material acts upon which this

  suit is based occurred within the Southern District of Florida. GM does substantial business in
                                              Page 4
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 5 of 53




  the State of Florida and within this Judicial District, is registered and doing business within the

  State of Florida, and otherwise maintains requisite minimum contacts with the State of Florida.

  Specifically, GM distributed Plaintiff’s Class Vehicle in Florida, and the vehicle has remained in

  Florida and been registered in Florida since its original sale at a franchised GM dealership in

  Florida.

          16.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

  Defendant is subject to personal jurisdiction within the Southern District of Florida and a

  substantial part of the events or omissions giving rise to the claims asserted herein occurred in

  this judicial district, including: Plaintiff experienced the Tail Lamp Assembly Defect in Palm

  Beach County, and Plaintiff’s Tail Lamp Assembly Defect was diagnosed by a GM franchised

  dealership in Palm Beach County. Furthermore, Plaintiff’s Class Vehicle is located in Palm

  Beach County, and Plaintiff resides in Palm Beach County. Additionally, GM distributes Class

  Vehicles in this District and receives substantial compensation and profits from the sale and lease

  of Class Vehicles in this District and has and continues to conceal and make material omissions

  in this District.

                                               THE PARTIES

          17.         Plaintiff Rhonda Small is a citizen and resident of Palm Beach County, Florida.

          18.         Defendant General Motors LLC is a Delaware limited liability company with its

  principal place of business located at 300 Renaissance Center, Detroit, Michigan 48243.

  Defendant designs, manufactures and sells automobiles throughout the United States, including

  in the State of Florida, under the brand names Chevrolet, GMC, and Cadillac. GM does business

  in Florida, advertising, distributing, and selling its vehicles through its dealer network and other
                                                  Page 5
                                          CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 6 of 53




  outlets in the State. GM’s registered agent in this State is Corporation Service Company, located

  at 1201 Hays Street, Tallahassee, FL 32301-2525.

               FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS
                            THE TAIL LAMP ASSEMBLY DEFECT

         19.     The Class Vehicles are equipped with a tail lamp assembly. Below is a picture of

  the tail lamp assembly.




         20.     The tail lamp assembly includes tail lights that illuminate when the headlights are

  turned on to create visibility for drivers behind you during the night or adverse weather

  conditions. Just as the headlights make your vehicle visible to others on the opposite side of the

  road, the tail lights make your vehicle visible to cars behind you. The assembly also includes

  brake lights that alert other drivers when you are pressing the brake pedal to slow down.

         21.     The tail lamp assembly is a part that should last the entire useful life of the Class

  Vehicles and not require repair or replacement.



                                              Page 6
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 7 of 53




         22.     The tail lamp assembly is a fully sealed unit and was not designed to be repaired.

  If there is a problem, the lamp is replaced as a complete and very expensive unit.

         23.     The tail lamps in the Class Vehicles work inconsistently and intermittently and

  become inoperable.

         24.     On information and belief, the tail lamp assembly in the Class Vehicles may have

  faulty LED strips that cause the brake or tail lights to fail or may have a faulty connection inside

  the tail lamp assembly or defective circuit board assembly caused by a weakness in the circuitry

  of the tail light. The tail lamp assembly failure can be a direct result of the defective design of the

  alloy base circuit used to maintain continuity. On information and belief, the alloy’s inability to

  expand and contract due to the current design causes the Tail Lamp Assembly Defect, whereby

  the alloy breaks, interrupts the current from maintaining continuity, and results in failure when

  the circuit trace inside the housing cracks. The tail lamp assembly should have had expansion

  and contraction points to prevent premature failure.

         25.     The Tail Lamp Assembly Defect may also be the result of condensation in the tail

  lamp assembly. Condensation occurs when the air inside the lamp assembly, through

  atmospheric changes, reaches the “dew point.” When this takes place, the moisture in the air

  within the tail lamp assembly condenses, creating a fine mist or white fog on the inside surface

  of the lamp lens. LED tail lamp assemblies are composed of complicated circuit boards that

  power the LEDs and are even designed not to be repaired and come in sealed-type units.

  Moisture may enter worn housings and could corrode circuit boards, causing the resistors to fail

  and the LED to burn out. GM acknowledged the condensation problem in a Technical Services

  Bulletin dated December 2018 that applied to all 2019 and Prior GM Passenger Cars and Trucks.
                                               Page 7
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 8 of 53




  Completely sealed tail lamp assemblies, such as those in the Class Vehicles, require the

  replacement of the complete lamp assembly if a bulb filament burns out.

          26.     The Tail Lamp Assembly Defect is an obvious safety hazard. Failure of the tail

  lamp assembly results in rear lights failing to illuminate and an increased risk of rear end

  collision.

                GM’S KNOWLEDGE OF THE TAIL LAMP ASSEMBLY DEFECT

          27.     GM’s notice of the Tail Lamp Assembly Defect derived from, among other

  things, GM’s own knowledge about the material, design, and manufacture of the part; feedback,

  both directly and through its dealers, from its customers during repairs; complaints in NHTSA

  database beginning as early as November 2019; online complaints in web forums and social

  media that are monitored by GM; and news reports.

          28.     GM also monitors its customers’ complaints made to the National Highway

  Traffic Safety Administration (“NHTSA.”) Federal law requires automakers like GM to be in

  close contact with NHTSA regarding potential auto defects, including imposing a legal

  requirement (backed by criminal penalties) compelling the confidential disclosure of defects and

  related data by automakers to NHTSA, including field reports, customer complaints, and

  warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.1800 (2000).

          29.     Automakers have a legal obligation to identify and report emerging safety-related

  defects to NHTSA under the Early Warning Report requirements. Similarly, automakers monitor

  NHTSA databases for consumer complaints regarding their automobiles as part of their ongoing

  obligation to identify potential defects in their vehicles, including safety-related defects. Id.

  Thus, GM knew or should have known of the many complaints about the Tail Lamp Assembly
                                               Page 8
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 9 of 53




  Defect logged by NHTSA ODI, and the content, consistency, and large number of those

  complaints alerted, or should have alerted, GM to the Defect.

         30.     GM, through its dealerships, agents, servants, and employees, was put on actual

  and/or constructive notice of the Tail Lamp Assembly Defect from GM’s internal customer

  assistance inquiry records and National Highway and Traffic Safety Administration Office of

  Defects Investigation (NHTSA-ODI) reports. The NHTSA-ODI website allows consumers to

  identify and report problems with vehicle, tires, equipment or car seats.

         31.     On information and belief, the Office of Defects Investigation reviews and

  analyzes complaints to determine whether to issue recalls. The Vehicle Safety Complaint filing

  form specifically includes required fields for the name, telephone number, and email address for

  the complainant, in addition to the VIN number for the vehicle (which are apparently tested by

  an online database). NHTSA-ODI does not share complainants’ personal information with the

  general public, and a complaint is added to a public NHTSA database only after it removes all

  information from complaint fields that personally identify a complainant.

         32.     NHTSA-ODI specifically states on its website that: “Government analysts review

  each complaint in a timely fashion. If warranted, the Office of Defects Investigation (ODI) will

  open an investigation to determine if a safety defect trend exists. Some of these investigations

  result in safety recalls. While you may or may not be contacted by a NHTSA-ODI investigator to

  clarify the information submitted, all reports are reviewed and analyzed for potential defects

  trends.” Thus, NHTSA-ODI complaints are made by individuals who must identify themselves

  and enter detailed contact information and an accurate VIN number, and these complaints are

  reviewed and analyzed by the federal government.
                                             Page 9
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 10 of 53




         33.     NHTSA-ODI reports dozens of complaints consistent with the symptoms of the

  Tail Lamp Assembly Defect in Class Vehicles. These consumer complaints filed with the

  NHTSA are delivered to GM, reviewed by GM, and analyzed by GM’s engineers. GM received

  and was aware of these consumer complaints. Many of the complaints reveal that GM, through

  its network of dealers and repair technicians, was made aware of the issues described herein with

  respect to the tail lamps. In addition, the complaints indicate that despite having knowledge of

  the Defect and the exact vehicles affected, GM blamed its customers and refused to honor its 3-

  year, 36,000-mile bumper-to bumper warranty. True and accurate copies of a sampling of these

  complaints for the 2017 and 2018 GMC Yukon and 2017 GMC Yukon Denali vehicles are set

  forth in the paragraphs below:



  May 18, 2021 NHTSA ID NUMBER: 11417560
  Components: ELECTRICAL SYSTEM, EXTERIOR LIGHTING
  NHTSA ID Number: 11417560
  Incident Date September 1, 2020
  Consumer Location KATY, TX
  Vehicle Identification Number 1GKS1CKJ5JR****

  Summary of Complaint
  CRASHNo
  FIRENo
  INJURIES0
  DEATHS0
  Side rear brake lights work intermittently, often cutting out and losing all power while driving.
  1 Affected Product


                                             Page 10
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 11 of 53




  1 Affected Product
  April 12, 2021 NHTSA ID NUMBER: 11407820
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11407820
  Incident Date April 12, 2021
  Consumer Location BIRMINGHAM, AL
  Vehicle Identification Number 1GKS2BKC3HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  LEFT AND RIGHT BRAKING LIGHTS SOME TIME DO NOT WORK WHEN BRAKING.
  ONLY THE REVERSE LIGHT WILL WORK WHILE THE BRAKING LIGHT WILL NOT.
  TO ADD, WHEN THE FRONT HEADLIGHTS ARE ON, SOME TIMES THE LEFT AND
  RIGHT TAIL LIGHTS (LIGHT THAT IS ON WHEN NOT BRAKING) AND BRAKING
  LIGHTS WILL NOT WORK. I HAVE HAD TWO DIFFERENT PEOPLE PULL UP NEXT
  TO ME SAYING MY BRAKE LIGHTS ARE OUT IN THE LAST TWO WEEKS.
  HOWEVER, I HAVE OBSERVED WHEN THEY ARE WORKING IN THAT SAME TIME
  SPAN. THE LAST TWO DAYS, ONLY THE RIGHT TAIL/BRAKING LIGHT IS NOT
  WORK.
  1 Affected Product


  April 6, 2021 NHTSA ID NUMBER: 11406682
  Components: EXTERIOR LIGHTING, SERVICE BRAKES
  NHTSA ID Number: 11406682
  Incident Date April 5, 2021
  Consumer Location ABINGDON, MD
  Vehicle Identification Number 1GKS2BKC2HR****

  Summary of Complaint

                                         Page 11
                                 CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 12 of 53




  CRASH No
  FIREN No
  INJURIES0
  DEATHS0
  DRIVER SIDE REAR BRAKE LIGHT ISN'T WORKING ANYMORE. 46K MILES ON A
  2017 GMC YUKON.
  1 Affected Product


  April 5, 2021 NHTSA ID NUMBER: 11406549
  Components: ELECTRICAL SYSTEM, SERVICE BRAKES
  NHTSA ID Number: 11406549
  Incident Date April 3, 2021
  Consumer Location LAKELAND, FL
  Vehicle Identification Number 1GKS2BKC4HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  BRAKE LIGHT FAILURE. BRAKE LIGHTS WORK INCONSISTENTLY. CHANGING THE
  BULB DOES NOT FIX THE PROBLEM. THIS IS AN ELECTRICAL ISSUE THAT HAS
  BEEN REPORTED BY NUMEROUS OWNERS. THIS IS A SAFETY HAZARD AS THE
  COMPONENTS HAVE TO BE REPAIRED BY A TECHNICIAN WHICH CAUSES
  HUNDREDS OF DOLLARS, PER LIGHT. THIS IS A DEFECTIVE PRODUCT THAT
  SHOULD BE RECALLED!!!
  1 Affected Product


  May 25, 2021 NHTSA ID NUMBER: 11418480
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11418480
  Incident Date September 16, 2020
                                         Page 12
                                 CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 13 of 53




  Consumer Location MIDLOTHIAN, VA
  Vehicle Identification Number 1GKS2HKJ9HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  Passenger side brake light goes in and out and often time stays out. I have read about numerous
  other people dealing with same issue as it is a manufacturing/quality issue. This is very
  dangerous. GMG apparently puts the same faulty brake parts back in car while under warranty
  then when the issue arises again when not in warranty sell customers a pricey part that actually
  works. Again, very unsafe and terrible business practice as well.
  1 Affected Product


  March 18, 2021 NHTSA ID NUMBER: 11403644
  Components: EXTERIOR LIGHTING, SERVICE BRAKES
  NHTSA ID Number: 11403644
  Incident Date March 13, 2021
  Consumer Location DURHAM, NC
  Vehicle Identification Number 1GKS2GKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  BRAKE LIGHTS WORK INTERMITTENTLY. VERY DANGEROUS! PASSENGER SIDE
  BRAKE LIGHT, STOPPED WORKING COMPLETELY, THEN CAME BACK ON.
  1 Affected Product


                                             Page 13
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 14 of 53




  March 17, 2021 NHTSA ID NUMBER: 11403521
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11403521
  Incident Date March 16, 2021
  Consumer Location EMORY, TX
  Vehicle Identification Number 1GKS1BKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  THE BRAKE LIGHT IS OUT AND A SINGLE TAIL LIGHT IS OVER 500$
  1 Affected Product


  March 3, 2021 NHTSA ID NUMBER: 11399022
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11399022
  Incident Date March 3, 2021
  Consumer Location SEATTLE, WA
  Vehicle Identification Number 1GKS2GKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  INTERMITTENT FAILURE OF ONE BRAKE LIGHT WHILE MOVING. VEHICLE HAS
  ONLY 38000 MILES. THIS APPEARS TO BE A COMMON COMPLAINT (JUDGING BY
  CAR FORUMS). I UNDERSTAND GMC MAKES AN IMPROVED VERSION OF THIS
  ASSEMBLY. GIVEN THE POTENTIAL SAFETY ISSUE, THIS SHOULD BE A RECALL.

                                         Page 14
                                 CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 15 of 53




  1 Affected Product


  March 1, 2021 NHTSA ID NUMBER: 11398520
  Components: EXTERIOR LIGHTING, SERVICE BRAKES
  NHTSA ID Number: 11398520
  Incident Date March 1, 2021
  Consumer Location FAIRFAX, VA
  Vehicle Identification Number 1GKS2CKJ1HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  BOTH BRAKE LIGHTS STOPPED WORKING AT THE SAME TIME. THERE IS NO FUSE.
  ONLINE REPORTS SHOW MANY PEOPLE WITH THE SAME VERY DANGEROUS,
  HUGE SAFETY ISSUE OF THEIR BRAKE LIGHTS FAILING. THE CAR 3 YEARS 2
  MONTHS OLD.
  1 Affected Product


  February 24, 2021 NHTSA ID NUMBER: 11397777
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11397777
  Incident Date February 24, 2021
  Consumer Location APEX, NC
  Vehicle Identification Number 1GKS2HKJ0HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0

                                            Page 15
                                    CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 16 of 53




  DEATHS0
  PASSENGER BRAKE LIGHT IS INTERMITTENT. CLEARLY ISSUE WITH THE
  INTERNAL ASSEMBLY.
  1 Affected Product

  July 21, 2020 NHTSA ID NUMBER: 11340728
  Components: ELECTRICAL SYSTEM, EXTERIOR LIGHTING
  NHTSA ID Number: 11340728
  Incident Date June 29, 2020
  Consumer Location STUART, FL
  Vehicle Identification Number 1GKS1GKC4HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  RIGHT READ TAIL LIGHT, BRAKE LIGHT AND REVERSE LIGHT STOPPED WORKING
  AT 61,135 MILES ON ODOMETER READING FOR NO APPARENT REASON.
  1 Affected Product

  June 10, 2020 NHTSA ID NUMBER: 11328181
  Components: EXTERIOR LIGHTING, STRUCTURE
  NHTSA ID Number: 11328181
  Incident Date June 5, 2020
  Consumer Location RANCHO MISSION VIEJO, CA
  Vehicle Identification Number 1GKS1BKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No

                                        Page 16
                                CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 17 of 53




  INJURIES0
  DEATHS0
  IN THE LAST YEAR, BOTH OF THE REAR TAIL LIGHTS HAVE FAILED IN MY 2017
  GMC YUKON. TO HAVE THE DEALERSHIP REPLACE THE TAIL LIGHTS IT COST
  +$750 PER TAIL LIGHT FOR A CAR THAT IS ONLY 3 YEARS OLD. I WORK WITH LED
  LIGHTING AND ON AVERAGE, LED LIGHTS SHOULD LAST FOR 5000 HOURS OF
  USE. THERE IS NO WAY THAT IN THE LAST 3 YEARS WE HAVE UTILIZED 5000
  HOURS OF DRIVE TIME TO WARRANT THAT THESE LED'S SHOULD BE BURNING
  OUT. I BELIEVE THAT THE LED'S THAT THEY ARE USING ARE DEFECTIVE AND A
  CASE NEEDS TO BE MADE TO SEE IF GMC IS HAVING ISSUES WITH THE REAR
  TAIL LIGHT LED'S, THE PARTS ARE WAY TOO EXPENSIVE TO BE FAILING AFTER A
  FEW YEARS OF INTERMITTENT USE. *TR
  1 Affected Product


  May 22, 2020 NHTSA ID NUMBER: 11325527
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11325527
  Incident Date May 21, 2020
  Consumer Location GLASSBORO, NJ
  Vehicle Identification Number 1GKS2AKC7HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  INTERMITTENTLY DEFECTIVE TAIL / BRAKE LIGHT. LED CIRCUIT BREAKS.
  KNOWN ISSUE. DEALER WANTS $800 TO FIX.. *TR
  1 Affected Product


  April 24, 2020 NHTSA ID NUMBER: 11322135
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11322135

                                       Page 17
                               CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 18 of 53




  Incident Date February 3, 2020
  Consumer Location OCEAN SPRINGS, MS
  Vehicle Identification Number 1GKS2BKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  TL* THE CONTACT OWNS A 2017 GMC YUKON. THE CONTACT STATED THAT THE
  DRIVER'S SIDE REAR TAIL LAMPS WERE INOPERABLE. THE VEHICLE WAS TAKEN
  TO MANDAL BUICK GMC (11290 MANDAL PKWY, D'IBERVILLE, MS 39540). THE
  CONTACT WAS INFORMED THAT THE VEHICLE WAS NOT INCLUDED IN A RECALL
  AND ADDITIONALLY, THE VEHICLE WARRANTY WAS EXPIRED. THE DEALER
  QUOTED A COST OF $760 TO HAVE THE VEHICLE REPAIRED. THE VEHICLE WAS
  NOT REPAIRED. THE MANUFACTURER WAS NOT INFORMED OF THE FAILURE.
  THE APPROXIMATE FAILURE MILEAGE WAS 58,000.
  1 Affected Product


  April 20, 2020 NHTSA ID NUMBER: 11321703
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11321703
  Incident Date April 15, 2020
  Consumer Location GRAND BLANC, MI
  Vehicle Identification Number 1GKS2AKC9HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0


                                           Page 18
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 19 of 53




  WITHOUT WARNING, RIGHT REAR TAILLIGHT STOPS WORKING. THIS IS FOR
  OPERATING AND STOPPING. APPARENTLY, THERE ARE MANY COMPLAINTS OF
  THIS...SEVERE SAFETY HAZARD FOR A KNOWN PART WITH PROBLEMS.

  1 Affected Product

  January 31, 2020 NHTSA ID NUMBER: 11306231
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11306231
  Incident Date January 29, 2020
  Consumer Location DAMASCUS, MD
  Vehicle Identification Number 1GKS2GKCXHR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  TAILLIGHT FAILURE: THE FAILURE OF LED LIGHT IS A DIRECT RESULT OF THE
  ALLOY BASE CIRCUIT USED TO MAINTAIN CONTINUITY. THE ALLOY'S INABILITY
  TO EXPAND AND CONTRACT DUE TO THE CURRENT DESIGN, CAUSES FAILURE OF
  THE PRODUCT. EVIDENT BY THE VIDEOS OF REPAIRS ONLINE. THE ALLOY IS
  BREAKING, INTERRUPTING THE CURRENT FROM MAINTAINING CONTINUITY
  RESULTING IN FAILURE. THIS IS A MANUFACTURING DEFECT WHERE THE
  PRODUCT SHOULD HAVE HAD EXPANSION AND CONTRACTION POINTS ON SUCH
  A PART TO PREVENT PREMATURE FAILURE. THE LIGHT IS NONREPAIRABLE
  WITHOUT BREACHING THE PERMANENTLY SEALED SHELL.
  1 Affected Product

  January 25, 2020 NHTSA ID NUMBER: 11301811
  Components: ELECTRICAL SYSTEM, EXTERIOR LIGHTING
  NHTSA ID Number: 11301811
  Incident Date January 4, 2020
  Consumer Location SACRAMENTO, CA
  Vehicle Identification Number 1GKS2GKC9HR****
                                           Page 19
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 20 of 53




  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  REAR PASSENGERS BRAKE LIGHT FLICKERS OFF AND ON CAUSING A SAFETY
  RISK WHILE DRIVING. PREVIOUS YEARS OF SAME MAKE AND MODEL ARE
  HAVING SAME ISSUES CAUSING A SHORTAGE IN $400-800 REPLACEMENT OF TAIL
  LIGHT ASSEMBLY. RATHER, GMC SHOULD RECALL AND CORRECT THE ORIGINAL
  MANUFACTURING QUALITY TO BEGIN WITH.
  1 Affected Product

  January 16, 2020 NHTSA ID NUMBER: 11299745
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11299745
  Incident Date October 15, 2019
  Consumer Location DANVILLE, CA
  Vehicle Identification Number 1GKS2HKJ1HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  BACK PASSENGER SIDE BRAKE LIGHTING WENT OUT. ORIGINALLY IT WOULD
  WORK SOMETIMES AND NOT WORK OTHERS. NOT IT NEVER WORKS... DEALER
  SAID EARLIER YEARS WERE COVERED BY RECALL BUT NOT 2017. VERY
  EXPENSIVE TO REPLACE AND IVE HAD THE CAR 2 YEARS. CRAZY.
  1 Affected Product

  December 19, 2019 NHTSA ID NUMBER: 11290058
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11290058

                                           Page 20
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 21 of 53




  Incident Date November 22, 2019
  Consumer Location ACWORTH, GA
  Vehicle Identification Number 1GKS2HKJ1HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  REAR PASSENGER LED BRAKE LIGHT FAILURE. DEALER SAID THIS IS A KNOWN
  FAILURE ITEM SO MUCH SO THAT PARTS ARE ON BACKORDER NATION WIDE.

  November 19, 2019 NHTSA ID NUMBER: 11281052
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11281052
  Incident Date November 16, 2019
  Consumer Location BATTLE MOUNTAIN, NV
  Vehicle Identification Number 1GKS2BKC5HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  PASSENGER SIDE BRAKE AND TAIL LIGHT QUIT WORKING TOOK TO DEALERSHIP
  FOR REPAIR. DEALERSHIP SAID THEY HAD FIXED IT AND HAD NOT. TOOK BACK
  TO THEM AND THEY SAY THEY CAN'T GET ONE IT'S ON BACK ORDER. AFTER
  LOOKING INTO IT MYSELF IT SEEMS TO BE A VERY COMMON PROBLEM THAT GM
  ISN'T DOING ANYTHING TO FIX BUT PUT THE SAME LIGHTS BACK IN THAT WILL
  FAIL AGAIN. I'VE ASKED ABOUT AN UPDATED LIGHT THAT WOULDN'T FAIL
  AGAIN AND THE DEALERSHIP SEEMS TO HAVE NO KNOWLEDGE ABOUT THE
  LIGHTS AT ALL. GM NEEDS TO STEP UP AND FIX THE THIS ISSUE AS IT IS A
  SAFETY PROBLEM.
                                            Page 21
                                    CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 22 of 53




  1 Affected Product

  October 19, 2019 NHTSA ID NUMBER: 11269557
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11269557
  Incident Date October 18, 2019
  Consumer Location VENTURA, CA
  Vehicle Identification Number 1GKS2BKC2HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  DRIVERS SIDE LED BRAKE LIGHT DOES NOT FUNCTION. VEHICLE HAS 52,000
  MILES. KNOWN DEFECT YET GMC DOES NOT OFFER REPAIR. REQUIRES $800
  LIGHT ASSEMBLY REPLACEMENT.
  1 Affected Product

  October 7, 2019 NHTSA ID NUMBER: 11266685
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11266685
  Incident Date October 2, 2019
  Consumer Location FULLERTON, CA
  Vehicle Identification Number 1GKS1BKC2HR****

  Summary of Complaint
  CRASH Yes
  FIRE No
  INJURIES0
  DEATHS0


                                           Page 22
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 23 of 53




  THE GMC YUKON MODELS IN ALL TRIMS, HAVE FAULTY LED STRIPS THAT
  CAUSE THE BRAKE LIGHTS TO FAIL ON THE LEFT, AND RIGHT BRAKE LIGHT
  ASSEMBLY. THE FRUSTRATING PART IS IT WORKS INTERMITTENTLY, AND WHEN
  IT'S OFF A SLIGHT TAP WILL MOMENTARILY BRING IT BACK ON FOR THE
  DURATION OF THE JOLT. THIS LEADS ME TO BELIEVE THAT IT'S FAULTY
  CONNECTION INSIDE THE SEALS BRAKE LIGHT ASSEMBLY. THERE ARE
  THOUSANDS OF COMPLAINTS ONLINE ON OWNER FORUMS OF GMC YUKON'S .
  THIS IS KNOWN AS THE NEW YEAR MODELS 18-19 ARE NOT HAVING THE SAME
  ISSUE.
  1 Affected Product

  October 24, 2019 NHTSA ID NUMBER: 11270660
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11270660
  Incident Date September 24, 2019
  Consumer Location EL CAJON, CA
  Vehicle Identification Number 1GKS2GKC9HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  TL* THE CONTACT OWNS A 2017 GMC YUKON XL. THE CONTACT STATED THAT
  THE BRAKE LIGHTS FAILED TO ILLUMINATE INTERMITTENTLY. THE CONTACT
  TOOK THE VEHICLE TO MARVIN K BROWN AUTO CENTER (LOCATED AT 1441
  CAMINO DEL RIO S, SAN DIEGO, CA, 619-272-6867) WHERE IT WAS DIAGNOSED
  THAT THE BRAKE LIGHTS NEEDED TO BE REPLACED. HOWEVER, DUE TO THE
  COMMONALITY OF THE FAILURE, THE PARTS WERE ON BACKORDER. THE
  VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED. THE
  APPROXIMATE FAILURE MILEAGE WAS 64,000.
  1 Affected Product

  October 22, 2019 NHTSA ID NUMBER: 11270105
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11270105

                                         Page 23
                                 CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 24 of 53




  Incident Date October 21, 2019
  Consumer Location WEST VALLEY CITY, UT
  Vehicle Identification Number 1GKS2GKC2HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  RIGHT REAR TAILLIGHTS STOPPED WORKING. UNIT IS SEALED AND WHOLE
  ASSEMBLY MUST BE REPLACED, AT GREAT EXPENSE. THIS APPEARS TO BE A
  COMMON PROBLEM BUT GM WILL NOT FIX.
  1 Affected Product

  October 15, 2019 NHTSA ID NUMBER: 11268758
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11268758
  Incident Date October 8, 2019
  Consumer Location MIDLAND, TX
  Vehicle Identification Number 1GKS2HKJ3HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  TL* THE CONTACT OWNS A 2017 GMC YUKON XL. WHILE DRIVING VARIOUS
  SPEEDS, THE CONTACT NOTICED THAT THE REAR BRAKE LIGHTS STOPPED
  WORKING WITHOUT WARNING. THE VEHICLE WAS TAKEN TO MIDLAND BUICK
  GMC (3205 W WALL ST, MIDLAND, TX 79701, (432) 897-0665) WHERE IT WAS
  DIAGNOSED THAT THE LED BRAKE SYSTEM NEEDED TO BE REPLACED. THE
  VEHICLE WAS NOT REPAIRED AND THE FAILURE RECURRED MULTIPLE TIMES.
  THE MANUFACTURER WAS MADE AWARE OF THE FAILURE AND INFORMED THE
                                           Page 24
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 25 of 53




  CONTACT THAT THE VIN WAS NOT INCLUDED IN A RECALL. THE CONTACT WAS
  ADVISED TO CALL NHTSA TO FILE A COMPLAINT. THE FAILURE MILEAGE WAS
  APPROXIMATELY 49,000.
  1 Affected Product

  September 24, 2019 NHTSA ID NUMBER: 11257603
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11257603
  Incident Date September 23, 2019
  Consumer Location PELHAM, GA
  Vehicle Identification Number 1GKS1GKC1HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  RIGHT TAIL/BRAKE LIGHT HAS INTERMEDIATE PROBLEM. ADVISED DEALERSHIP,
  THEY HIT THE LIGHT WITH HAND AND IT FLASHED. GMC IS AWARE THAT THIS IS
  A PROBLEM. NO DETECTION FROM ANY OF THE SENSORS ADVISING THERE IS A
  PROBLEM WITH THE TAIL/BRAKE LIGHT. THIS IS OBVIOUSLY AN ISSUE WITH
  GMC YUKONS WHEREIN THERE IS A BROKEN WIRE IN THE LIGHT ITSELF AND IT
  IS A FULL UNIT THAT COST APPROXIMATELY $650.00. PRINCE DEALERSHIP DID
  NOT EVEN ADVISE THAT THERE IS A RECALL ON MY VEHICLE AT THE TIME OF
  CHECKING THE TAIL/BRAKE LIGHT WAS WARRANTED.
  1 Affected Product

  September 21, 2019 NHTSA ID NUMBER: 11257113
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11257113
  Incident Date September 20, 2019
  Consumer Location LINCOLN, NE
  Vehicle Identification Number 1GKS2BKC0HR****



                                         Page 25
                                 CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 26 of 53




  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  DRIVERS SIDE LED BRAKE LIGHT STRIP INOP. DEALER SAYS ITS 650 PER SIDE
  PLUS LABOR TO REPLACE. GMC IS AWARE OF ISSUE BUT WILL NOT STAND
  BEHIND THERE PRODUCT. THEY ALSO LIE AND SAY IT'S THE FIRST THEY HAVE
  HEARD OF THIS TYPE OF FAILURE. THIS IS A SAFETY CONCERN AND CUSTOMER
  IS LIABLE FOR A TICKET THAT MAY RESULT FROM FAULTY GM PARTS.
  1 Affected Product


  August 3, 2019 NHTSA ID NUMBER: 11241558
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11241558
  Incident Date July 5, 2019
  Consumer Location BARKSDALE, TX
  Vehicle Identification Number 1GKS1CKJ9HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  REAR PASSENGER TAIL LIGHT FAILURE. TAIL LIGHT FAILS PREMATURELY
  WITHOUT ANY MEANS TO WARN DRIVER SHORT OF DIRECT OBSERVATION.
  PROBLEM KNOWN TO GMC GIVEN HIGH NUMBER OF FAILURES AND
  COMPLAINTS OF PREMATURE FAILURES. TAIL LIGHT IS EXPENSIVE TO REPLACE.
  1 Affected Product

  July 12, 2019 NHTSA ID NUMBER: 11231326
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11231326
                                       Page 26
                               CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 27 of 53




  Incident Date July 2, 2019
  Consumer Location LEHI, UT
  Vehicle Identification Number 1GKS2GKC3HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  THE LED REAR BRAKE LIGHTS ARE CONSISTENTLY FAILING ON THOUSANDS OF
  THESE VEHICLES. DEALER TOLD ME THEY ARE ON BACK ORDER AND ARE
  UNAVAILABLE AS THEY CAN'T KEEP UP WITH DEMAND. WITHOUT A FIX, HOW
  CAN I SAFELY DRIVE THE CAR? I HAVE ONE OUT, IF THE OTHER GOES OUT,
  WHAT IS THE SOLUTION?
  1 Affected Product

  July 1, 2019 NHTSA ID NUMBER: 11228653
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11228653
  Incident Date April 5, 2019
  Consumer Location CONIFER, CO
  Vehicle Identification Number 1GKS2BKC2HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  TAIL LIGHTS INTERMITTENTLY WORK. DEALER CLAIMS FULL TAIL LIGHT
  ASSEMBLY REQUIRED TO FIX (AT ~$850) AND NOT COVERED BY ANY
  WARRANTY. HUNDREDS OF COMPLAINTS ONLINE OF SIMILAR PROBLEM.
  SAFETY CONCERN BECAUSE PROBLEM IS INTERMITTENT. INDEPENDENT REPAIR
  SHOPS POST FIXES TO SOLUTION BY MELTING PLASTIC HOUSING AND
                                        Page 27
                                CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 28 of 53




  CONNECTING METAL PIECES ON CIRCUIT BOARD ASSEMBLY THAT BREAK (THIS
  IS JUST A THIN METAL PLATE THAT WAS POORLY DESIGNED AND CRACKS AT A
  SIMILAR POINT FREQUENTLY. I THINK THIS IS A FAULTY DESIGN THAT EXPOSES
  MANY CUSTOMER ERA TO GREAT RISK AND SHOULD BE COVERED BY GMC.
  PLEASE LOOK INTO IT. CAR IS IN MOTION, STATIONARY OR TURNING WHEN
  HAPPENS. BRAKE LIGHTS ARE LIGHT THAT IS IMPACTED.
  1 Affected Product

  June 8, 2019 NHTSA ID NUMBER: 11218694
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11218694
  Incident Date June 5, 2019
  Consumer Location SAN BERNARDINO, CA
  Vehicle Identification Number 1GKS2BKC0HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  THE REAR PASSENGER LIGHT ASSEMBLY HAS FAILED. NO LIGHTS WITHIN THE
  HOUSING ARE CURRENTLY WORKING. THE UNSAFE CONDITION EXISTS WHEN
  THE VEHICLE IS IN MOTION, AS IT HAS NO RUNNING LIGHTS, BRAKE LIGHTS OR
  TURN SIGNALS. THIS APPEARS TO BE A VERY COMMON PROBLEM FOR YUKON'S
  OF THIS YEAR, WHICH ARE STILL FAIRLY NEW.
  1 Affected Product

  May 14, 2019 NHTSA ID NUMBER: 11207537
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11207537
  Incident Date May 14, 2019
  Consumer Location PAULDEN, AZ
  Vehicle Identification Number 1GKS2BKC0HR****



                                       Page 28
                               CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 29 of 53




  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  DRIVING FROM PRESCOTT, AZ TO PHOENIX, AZ WITH MY HUSBAND AND 3 YEAR
  OLD SON. WE WERE HEADING EAST ON SR-69 WHEN WE WERE PULLED OVER. WE
  WERE INFORMED THAT OUR PASSENGER SIDE BRAKE LIGHT WAS NON-
  OPERATIONAL. AFTER INSPECTION IT WAS FOUND THAT TURN SIGNAL AND
  HAZARD LIGHTS WORKED BUT NOT BREAK. A REPAIR ORDER WAS ISSUED. WE
  TOOK IT TO THE GMC DEALERSHIP AND WAS TOLD THE WHOLE TAIL/BRAKE
  LIGHT HOUSING, WIRE, AND POTENTIALLY THE FUSE NEEDED REPLACED AND
  THAT IT WOULD COST $700. WE WERE ALSO TOLD BY THE DEALERSHIP THAT A
  THEY HAVE HAD SEVERAL GMC YUKON OWNERS COME IN WITH THE SAME
  ISSUE AND THAT IT WAS A PART MALFUNCTION THAT MAY OR MAY NOT BE
  COVERED BY OUT WARRANTY.
  1 Affected Product

  April 15, 2019 NHTSA ID NUMBER: 11196408
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11196408
  Incident Date May 29, 2017
  Consumer Location TURLOCK, CA
  Vehicle Identification Number IGKS2HKJ1HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  HAD THIS VEHICLE FOR NINETEEN MONTHS, 50,000 MILES, BROUGHT NEW, RIGHT
  BRAKE WORKS INTERMITTENTLY OR NOT AT ALL. THESE LIGHTS ARE
  COMPLETELY SEALED AND LIGHTS ARE NOT REPLACEABLE, EXCEPT REVERSE
  BULB. GONE OVER 30,000 MILES SO WARRANTEE NOT COVERED. DEALERSHIP

                                       Page 29
                               CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 30 of 53




  WANTS RIDICULOUS PRICE FOR REPLACEMENT. WHY WOULD YOU DO THIS?
  LIGHTS NEED TO BE CHANGED SOONER OR LATER? ISN'T IT EASIER TO CHANGE
  A BULB RATHER THEN AN ENTIRE EXPENSIVE UNIT?
  1 Affected Product

  April 9, 2019 NHTSA ID NUMBER: 11194996
  Components: ELECTRICAL SYSTEM, EXTERIOR LIGHTING, SERVICE BRAKES
  NHTSA ID Number: 11194996
  Incident Date October 1, 2018
  Consumer Location SALT LAKE CITY, UT
  Vehicle Identification Number 1GKS2GKC0HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  THE WHOLE BACK TAIL LIGHT HAD TO BE REPLACED AFTER FAILING. POOR
  DESIGN AND A COMMON PROBLEM ON THE 2015-2017 GMC YUKONS. THERE IS A
  COMMON AREA THAT BREAKS. NOT ONLY A BIG EXPENSE BUT ALSO A LARGE
  WASTE OF MATERIAL CONSIDERING THE WHOLE UNIT HAS TO BE REPLACED.
  COST IS OVER $800.00 AND THE DEALER BUYS BACK THE OLD LIGHT FOR $50
  SEEMS A BIT SUSPICIOUS BY GMC. THESE LAMPS ARE A SEALED UNIT AND WERE
  NEVER DESIGNED TO BE REPAIRED. AS DESIGNED, IF THERE IS A PROBLEM, THE
  LAMP IS REPLACED AS A COMPLETE AND VERY EXPENSIVE UNIT. MORE CAN BE
  FOUND HERE:
  HTTPS://WWW.CARCOMPLAINTS.COM/GMC/YUKON/2015/LIGHTS/TAILLIGHT_NOT_WORKING_PROPE
  RLY.SHTML

  1 Affected Product

  February 22, 2019 NHTSA ID NUMBER: 11181951
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11181951
  Incident Date February 1, 2019
  Consumer Location FLORENCE, AZ

                                           Page 30
                                   CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 31 of 53




  Vehicle Identification Number 1GKS2BKC0HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  2017 YUKON (ONLY BEEN IN USE FOR 19 MONTHS) DS BRAKELIGHT ASSEMBLY
  (RED LED OUTTER RING) STOPPED WORKING.
  1 Affected Product

  December 21, 2018 NHTSA ID NUMBER: 11162953
  Components: EXTERIOR LIGHTING
  NHTSA ID Number: 11162953
  Incident Date December 17, 2018
  Consumer Location HEATH, TX
  Vehicle Identification Number 1GKS1BKC8HR****

  Summary of Complaint
  CRASH No
  FIRE No
  INJURIES0
  DEATHS0
  PULLED OVER BY POLICE FOR MALFUNCTIONING LHR BRAKE LIGHT. ENTIRE
  REAR LAMP ASSEMBLY MUST BE REPLACED SINCE IT IS AN INTEGRATED
  CIRCUIT BOARD WITH LED LAMPS. $700 PLUS INSTALLATION. SEVERAL VICTIMS
  ON-LINE DISCUSSION FORUMS.
  1 Affected Product

        34.    GM also was aware of the Tail Lamp Assembly Defect from online consumer

  complaints. For example, the website carproblemzoo.com has reported numerous problems


                                            Page 31
                                    CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 32 of 53




  related to brake light (under the exterior lighting category) for the 2017 GMC Yukon. Sample

  complaints include:

         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 04/05/2021
  Driver side rear brake light isn't working anymore. 46k miles on a 2017 GMC Yukon.


         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 03/13/2021
  Brake lights work intermittently. Very dangerous! passenger side brake light, stopped working
  completely, then came back on.
         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 03/03/2021
  Intermittent failure of one brake light while moving. Vehicle has only 38000 miles. This appears
  to be a common complaint (judging by car forums). I understand GMC makes an improved
  version of this assembly. Given the potential safety issue, this should be a recall.
         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 03/01/2021
  Both brake lights stopped working at the same time. There is no fuse. Online reports show many
  people with the same very dangerous, huge safety issue of their brake lights failing. The car 3
  years 2 months old
         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 05/21/2020
  Intermittently defective tail / brake light. Led circuit breaks. Known issue. Dealer wants $800 to
  fix.
         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 11/22/2019
  Rear passenger led brake light failure. Dealer said this is a known failure item so much so that
  parts are on backorder nation wide
         Brake Light problem of the 2017 GMC Yukon
  Failure Date: 10/18/2019


                                             Page 32
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 33 of 53




  Drivers side led brake light does not function. Vehicle has 52,000 miles. Known defect yet GMC
  does not offer repair. Requires $800 light assembly replacement.
          Brake Light problem of the 2017 GMC Yukon
  Failure Date: 09/24/2019
  Tl the contact owns a 2017 GMC Yukon xl. The contact stated that the brake lights failed to
  illuminate intermittently. The contact took the vehicle to marvin k brown auto center (located at
  1441 camino del rio s, san diego, CA, 619-272-6867) where it was diagnosed that the brake
  lights needed to be replaced. However, due to the commonality of the failure, the parts were on
  backorder. The vehicle was not repaired. The manufacturer was not notified. The approximate
  failure mileage was 64,000.
          Brake Light problem of the 2017 GMC Yukon
  Failure Date: 09/20/2019
  Drivers side led brake light strip inop. Dealer says its 650 per side plus labor to replace. GMC is
  aware of issue but will not stand behind there [sic] product. They also lie and say it's the first
  they have heard of this type of failure. This is a safety concern and customer is liable for a ticket
  that may result from faulty gm parts
          35.    Multiple tail lamp assembly complaints for 2017 Yukon vehicles were also

  reported on the website CarComplaints.com. For example,

  Yukon
     •   miles
  Dec 13, 2020 -Tail and brake light no longer working
     - Albuquerque, NM, USA (December 13, 2020)

  Yukon
    • 36,000 miles
  My drivers side brake lights rarely come on. If I hit a bump they come on for a second.
     - Temecula, CA, USA (June 1, 2020)

          36.    GM also had knowledge of problems with the tail lamp assembly based on the

  same or similar problems with GM 2015-2016 Yukon vehicles, which on information and belief

  share the same tail lamp design with Class Vehicles, and which GM addressed by a Special

  Coverage Adjustment.


                                              Page 33
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 34 of 53




         37.     On or about November 2019, GM issued Special Coverage Adjustment (“SCA”)

  N182180270 entitled “Tail Lamps Inoperative.” The SAC applied to GMC Yukon 2015-2016,

  GMC Yukon XL 2015-2016, GMC Yukon Denali 2015-2016, GMC Yukon Denali XL 2015-

  2016 vehicles. The SCA stated that “On some 2015-2016 model year GMC Yukon, Yukon XL,

  Yukon Denali, and Yukon Denali XL vehicles, stop and tail functions inside the tail lamps may

  become inoperative.” Pursuant to the SCA, GM replaced the inoperative tail lamps at no charge,

  reimbursed vehicle owners and lessees who paid for repairs, and covered the replacement for 6

  years or 72,000 miles.

         38.     On information and belief, GM redesigned the tail lamp assembly for 2021 Yukon

  vehicles and introduced a new C-shape design in part to address the Tail Lamp Assembly Defect.

  As Addam Ebel, GMC Lighting Studio Design Lead noted on the GMC Life website “That’s

  why we work closely and constantly with engineering to hone our designs. They’ll take a

  detailed computer model of our design and run computer simulations to see what sort of light

  patterns we can expect in real-world conditions. They feed that information back to us, and we in

  turn refine our surfaces to ensure the lamps perform as expected while still looking great.”

         39.     On information and belief, before Plaintiff purchased her Class Vehicle, GM

  knew about the Tail Lamp Assembly Defect through sources not available to consumers,

  including pre-release testing data, early consumer complaints to GM and its dealers, testing

  conducted in response to those complaints, high failure rates and replacement part sales data, and

  other aggregate data from GM dealers about the problem.

         40.     GM is experienced in the design and manufacture of consumer vehicles. As an

  experienced manufacturer, GM conducts tests, including pre-sale durability testing, on incoming
                                             Page 34
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 35 of 53




  components, including the tail lamps, to verify the parts are free from defect and align with

  GM’s specifications. Thus, GM knew or should have known that the subject tail lamps were

  defective and prone to put drivers in a dangerous position due to the inherent risk of the Defect.

          41.     Additionally, GM should have learned of this widespread Defect from the sheer

  number of reports received from dealerships and from customer complaints directly to GM.

  GM’s customer relations department collects and analyzes field data including, but not limited

  to, repair requests made at dealerships, technical reports prepared by engineers who have

  reviewed vehicles for which warranty coverage is being requested, parts sales reports, and

  warranty claims data.

          42.     Defendant’s warranty department similarly analyzes and collects data submitted

  by its dealerships in order to identify trends in its vehicles. It is Defendant’s policy that when a

  repair is made under warranty the dealership must provide GM with detailed documentation of

  the problem and the fix employed to correct it. Dealerships have an incentive to provide detailed

  information to GM because they will not be reimbursed for any repairs unless the justification is

  sufficiently detailed.

          43.     The existence of the Tail Lamp Assembly Defect is a material fact that a

  reasonable consumer would consider when deciding whether to purchase or lease a Class

  Vehicle. Had Plaintiffs and other Class members known of the Defect, they would have paid less

  for the Class Vehicles or would not have purchased or leased them.

          44.     On information and belief and as confirmed by the NHTSA complaints, the Tail

  Lamp Assembly Defect has been so prevalent that the tail lamp assemblies at issue have been

  subject to multiple months-long back orders for replacements.
                                               Page 35
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 36 of 53




         45.     Reasonable consumers, like Plaintiff, reasonably expect that a vehicle’s tail lamp

  assemblies are safe, will function in a manner that will not pose a safety risk, and will remain

  free from defects for the entire useful life of the vehicle. Plaintiff and Class members further

  reasonably expect that GM will not sell or lease vehicles with known safety defects, such as the

  Tail Lamp Assembly Defect, and will disclose any such defects to its consumers when it learns

  of them. They did not expect GM to fail to disclose the Defect to them and to continually deny it.

                                    PLAINTIFF’S EXPERIENCE

         46.     Plaintiff Rhonda Small is a citizen of the State of Florida, who resides in Palm

  Beach County, Florida.

         47.     On or about February 21, 2017, Plaintiff purchased a new 2017 GMC Yukon XL

  from Lehman Buick GMC in Miami, Florida.

         48.     On or about January 24, 2021, Plaintiff’s vehicle experienced tail lamp failure on

  the passenger side.

         49.     On February 16, 2021, the tail lamp assembly in Plaintiff’s vehicle was replaced

  at a cost of $671.85.

         50.     At all times, Plaintiff’s Vehicle was driven in a foreseeable manner and consistent

  with the manner in which it was intended to be driven.

         51.     When making the decision to purchase her Class Vehicle, Plaintiff understood

  that it was a safe and reliable vehicle and was covered by a 36 month/36,000-mile bumper-to-

  bumper warranty. Plaintiff would not have purchased the vehicle if she was aware of the Defect

  and/or that the Defect would not be covered under warranty, or she would not have been willing

  to pay as much for the vehicle.
                                              Page 36
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 37 of 53




                                      CLASS ALLEGATIONS

         52.     Plaintiff brings this action on her own behalf, and on behalf of a Nationwide and

  Florida Class (collectively the “Class”) pursuant to the Federal Rules of Civil Procedure, Rule

  23(a), 23(b)(2), and/or 23(b)(3) as follows:

         Nationwide Class:

         All persons or entities who purchased or leased in the United States a GM Model

         Year 2017-2019 Yukon, Yukon XL, Yukon Denali, or Yukon Denali XL vehicle

         (“Class Vehicles”).

         Florida Class:
         All persons or entities who purchased or leased in the State of Florida a GM Model

         Year 2017-2019 Yukon, Yukon XL, Yukon Denali, or Yukon Denali XL vehicle

         (“Florida Vehicles”).

         53.     Excluded from each proposed Class are GM, its affiliates, employees, officers and

  directors, persons or entities that purchased the Class Vehicles for resale; any entity in which

  GM has a controlling interest; and the Judge(s) assigned to this case and their spouses. Plaintiff

  reserves the right to modify, change, or expand the various class definitions set forth above based

  on discovery and further investigation.

         54.     Numerosity: Upon information and belief, the Class is so numerous that joinder

  of all members is impracticable. While the exact number and identities of individual members of

  the Class are unknown at this time since such information is in the sole possession of GM and

  obtainable by Plaintiff only through the discovery process, Plaintiff believes, and on that basis



                                              Page 37
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 38 of 53




  alleges, that hundreds of thousands of Class Vehicles have been sold and leased in each of the

  States that are the subject of the Class.

         55.      Existence and Predominance of Common Questions of Fact and Law: Common

  questions of law and fact exist as to all members of the Class. These questions predominate over

  the questions affecting individual Class members. These common legal and factual questions

  include, but are not limited to whether

               a. The Class Vehicles were sold with a Tail Lamp Assembly Defect;

               b. GM knew of the Tail Lamp Assembly Defect but failed to disclose the problem

                  and its consequences to its customers;

               c. A reasonable consumer would consider the Tail Lamp Assembly Defect or its

                  consequences to be material;

               d. GM’s conduct violates Florida’s FDUTPA; and,

               e. GM’s conduct constitutes breach of any warranty.

         56.      Typicality: All of Plaintiff’s claims are typical of the claims of the Class since

  Plaintiff purchased her Class Vehicle with the Tail Lamp Assembly Defect, as did each member

  of the Class. Furthermore, Plaintiff and all members of the Class sustained monetary and

  economic injuries including, but not limited to, ascertainable losses arising out of GMs’

  wrongful conduct. Plaintiff is advancing the same claims and legal theories on behalf of herself

  and all absent Class members.

         57.      Adequacy: Plaintiff is an adequate representative because her interests do not

  conflict with the interests of the Class that she seeks to represent, she has retained counsel

  competent and highly experienced in complex class action litigation, and she intends to prosecute
                                               Page 38
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 39 of 53




  this action vigorously. The interests of the Class will be fairly and adequately protected by

  Plaintiff and her counsel.

         58.     Superiority: A class action is superior to all other available means of fair and

  efficient adjudication of the claims of Plaintiff and members of the Class. The injury suffered by

  each individual Class member is relatively small in comparison to the burden and expense of

  individual prosecution of the complex and extensive litigation necessitated by GM’s conduct. It

  would be virtually impossible for members of the Class individually to redress effectively the

  wrongs done to them. Even if the members of the Class could afford such individual litigation,

  the court system could not. Individualized litigation increases the delay and expense to all

  parties, and to the court system, presented by the complex legal and factual issues of the case.

  By contrast, the class action device presents far fewer management difficulties, and provides the

  benefits of single adjudication, an economy of scale, and comprehensive supervision by a single

  court. Upon information and belief, members of the Class can be readily identified and notified

  based on, inter alia, GM’s vehicle identification numbers, warranty claims, registration records,

  and databases of complaints.

                        ESTOPPEL FROM PLEADING AND TOLLING
                       OF APPLICABLE STATUTES OF LIMITATIONS

         59.     GM has acted, and refused to act, on grounds generally applicable to the Class,

  thereby making appropriate final equitable relief with respect to the Class as a whole. Defendant

  General Motors LLC has possessed exclusive knowledge about the Defect, including from its

  customer complaint and warranty records, internal emails, reports, analyses, and assessment of

  engineers, that is unavailable to Plaintiff and the proposed Class members. GM is estopped from


                                              Page 39
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 40 of 53




  relying on any statutes of limitation or repose due to its acts of concealment. Defendant knew

  about the Defect in the Class Vehicles for years based in part on the high number of complaints

  but concealed it and/or failed to alert purchasers or potential purchasers. Defendant should not

  be permitted to profit from its wrongdoing.

         60.     Further, GM actively concealed its wrongdoing as alleged herein. As discussed

  above, GM monitors its customers’ discussions on online forums and actively concealed the

  Defect by denying its existence and blaming the Class members for the problems. The NHTSA

  complaints alleged above confirm that GM was made aware of the issue and sought to actively

  conceal the issue after Plaintiff’s cause of action accrued. For example, in a NHTSA complaint

  dated October 15, 2019, a 2017 GMC Yukon owner experienced the Tail Lamp Assembly Defect

  as alleged herein and wrote that the “manufacturer was made aware of the failure and informed

  the contact that the VIN was not included in a recall. The contact was advised to call NHTSA to

  file a complaint.”

         61.     In addition, the December 2018 Technical Services Bulletin No. 01-08-42-001L,

  alleged above, evidences GM’s active concealment. Rather than acknowledging the Tail Lamp

  Assembly Defect, which was well known by GM by that time at least with respect to 2017 Class

  models, GM actively concealed the Defect by purporting to “define the causes of condensation in

  exterior lamps and includes guidelines for determining the difference between a lamp with a

  normal atmospheric condition (condensation) and a lamp with a water leak,” rather than

  acknowledging that the tail lamp assemblies were defectively designed as alleged herein and/or

  that the defective design was responsible for the condensation and caused the tail lights to fail.



                                              Page 40
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 41 of 53




         62.     GM doubled down on its active concealment by issuing a November 2019 GM

  Special Coverage Adjustment (“SCA”) N182180270 entitled “Tail Lamps Inoperative,”

  described above. The SCA was limited to 2015-2016 Yukon vehicles only. However, as alleged

  above, by the time that GM issued this SCA, GM was well aware of the Tail Lamp Assembly

  Defect in 2017 and 2018 Class vehicles. Yet, SCA actively concealed the Defect by not

  covering the 2017 and 2018 Class Vehicles in the SCA.

         63.     Further, Defendant maintained exclusive control over information concerning the

  known, but non-public, Defect and the number of Class Vehicles at issue; Plaintiff and Class

  members, therefore, could not reasonably have known about the existence of the Defect or the

  number of Class Vehicles affected. Thus, Defendant is estopped from relying on any statutes of

  limitations or repose that might otherwise be applicable to the claims asserted herein.

         64.     The tail lamp assembly on Plaintiff’s vehicle became inoperative on or about

  January 24, 2021, which is when she discovered that the tail lamp assembly was not working

  when a driver who was driving behind her notified her that the tail lamp was not working. As

  alleged above, before that time, due, inter alia, to GM’s superior and exclusive knowledge,

  Plaintiff did not discover, or by the exercise of reasonable diligence, could not have discovered,

  the injuries that would lead to her causes of action against the Defendant.

                           EXPRESS AND IMPLIED WARRANTIES

         65.     For each Class Vehicle sold by GM, an express written warranty was issued

  which covered components of the vehicle, including but not limited to, the Tail Lamp Assembly.

  Each Class Vehicle was covered by GM's New Vehicle Limited Warranty (“NVLW”). The

  Class Vehicles are defective in design or material in violation of the NVLW.
                                             Page 41
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 42 of 53




         66.     In relevant part, the NVLW states:


  What Is Covered

  Repairs Covered: The warranty covers repairs to correct any vehicle defect, not slight noise,
  vibrations, or other normal characteristics of the vehicle due to materials or workmanship
  occurring during the warranty period. Needed repairs will be performed using new,
  remanufactured, or refurbished parts.

  No Charge: Warranty repairs, including towing, parts, and labor, will be made at no charge.

  Obtaining Repairs: To obtain warranty repairs, take the vehicle to a Chevrolet dealer facility
  within the warranty period and request the needed repairs. Reasonable time must be allowed for
  the dealer to perform necessary repairs.

  Warranty Period: The warranty period for all coverages begins on the date the vehicle is first
  delivered or put in use and ends at the expiration of the coverage period.

  Bumper-to-Bumper Coverage: The complete vehicle is covered for 3 years or 36,000 miles,
  whichever comes first, except for other coverages listed here under "What Is Covered" and those
  items listed under "What Is Not Covered" later in this section.

  ***

  What Is Not Covered

  Tire and Wheel Damage or Wear: Normal tire wear or wear-out is not covered. Tire wear is
  influenced by many variables such as road conditions, driving styles, vehicle weight, and tire
  construction. Uniform tire wear is a normal condition, and is not considered a defect. Road
  hazard damage such as punctures, cuts, snags, and breaks resulting from pothole impact, curb
  impact, or from other objects is not covered.

         67.     Pursuant to its express and written warranties, GM warranted the Class Vehicles’

  Tail Lamp Assembly to be free of design defects and to correct defects which occurred during

  the first 3 years or 36,000 miles, whichever came first.

         68.     Further, as alleged above, GM is equitably estopped from asserting any time and

  mileage limitations with respect to repairs that were sought outside the 3-year, 36,000-mile

                                              Page 42
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 43 of 53




  coverage period and/or such terms are unconscionable because GM was aware of the Defect,

  possessed superior and exclusive knowledge of the Defect, and actively concealed that

  knowledge while refusing to provide repairs or replacement parts under warranty. The doctrine

  of unconscionability can be applied to limitations on the period in which a purchaser is permitted

  to bring a warranty claim, particularly in cases where the claims are premised on the discovery of

  a latent defect.

          69.        GM also sold or leased the Class Vehicles to Class members under implied

  warranties of merchantability and fitness for a particular purpose. GM impliedly warranted the

  Class Vehicles to be merchantable, fit for the ordinary purposes for which they were intended to

  be used, including the guarantee that they were in a safe and non-defective condition for use by

  their owners or lessees for the ordinary purpose for which they were intended and were not

  otherwise injurious. GM is and was under a duty to design, construct, manufacture, inspect, and

  test the Class Vehicles so as to make them suitable for the ordinary purposes of their use—

  transportation at interstate speeds.

          70.        GM breached its warranties for the Class Vehicles as a result of the latent defects

  in the Tail Lamp Assembly by: denying the existence of the Defect when confronted with

  complaints; failing to repair the Class Vehicles as warranted; and otherwise inadequately

  repairing the Defect through ineffective repairs or replacement of the defective Tail Lamp

  Assembly with an equally defective Tail Lamp Assembly.

          71.        In breach of GM’s warranties, the Class Vehicles are defective, unsafe, unfit for

  the ordinary purposes for which they are intended to be used, and not merchantable.



                                                 Page 43
                                         CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 44 of 53




                                           COUNT ONE

            Violation of the Magnuson-Moss Warranty Act 15 U.S.C. §§ 2301, et seq.
                                     (Nationwide Class)

         72.     Plaintiff, individually and for the Nationwide Class, hereby incorporates

  paragraphs 1 through 71 as though fully set forth herein.

         73.     For each Class Vehicle, GM issued an express written warranty that covered the

  vehicle, including but not limited to the Tail Lamp Assembly, and which warranted the vehicle

  to be free of defects at the time of delivery, and the Class Vehicles had an implied warranty of

  merchantability.

         74.     GM breached its express warranties by offering for sale and selling vehicles that

  were by design and construction defective and unsafe, thereby subjecting the occupants of the

  Class Vehicles purchased or leased to damages and risks of loss and injury.

         75.     Plaintiff and members of the class are “consumers” within the meaning of the

  Magnuson-Moss Act, 15 U.S.C. § 2301(3).

         76.     Defendant GM is a “supplier” and “warrantor” within the meaning of the

  Magnuson-Moss Act, 15 U.S.C. § 2301(4) and (5).

         77.     The Class Vehicles at issue are “consumer products” within the meaning of the

  Magnuson-Moss Act, 15 U.S.C. § 2301(6).

         78.     Defendant GM’s written and implied warranties relate to the future performance

  of its vehicles because it promised that the tail lamp assembly of the Class Vehicles would

  perform adequately for a specified period of time or mileage, whichever came first.




                                             Page 44
                                     CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 45 of 53




         79.     Defendant GM has breached and continues to breach its written and implied

  warranties of future performance, thereby damaging Plaintiff and similarly situated Nationwide

  Class members, when their Class Vehicles fail to perform as represented due to an undisclosed

  Tail Lamp Assembly Defect. GM fails to fully cover or pay for necessary inspections, repairs

  and/or vehicle replacements for Plaintiff and the Nationwide Class.

         80.     Plaintiff and the other Nationwide Class members have had sufficient direct

  dealings with either GM or its agents (e.g., dealerships and technical support) to establish privity

  of contract between GM on one hand, and Plaintiff and each of the other Nationwide Class

  members on the other hand. Nonetheless, privity is not required here because Plaintiff and each

  of the other Nationwide Class members are intended third-party beneficiaries of contracts

  between GM and its dealers. GM does business in Florida through its authorized dealerships,

  and Plaintiff purchased a vehicle through on these dealerships. GM’s warranties are intended for

  consumer of GM vehicles. The dealers were not intended to be the ultimate consumers of the

  Class Vehicles and have no rights under the warranty agreements provided with the Class

  Vehicles; the warranty agreements were designed for and intended to benefit the consumers only.

         81.     As a result of Defendant’s continued breach of its warranties, Plaintiff has

  suffered damages including the costs of diagnosis and the repair of her vehicle, the loss of use of

  her vehicle, and other consequential damages.

         82.     Plaintiff and the Nationwide Class seek full compensatory and consequential

  damages allowable by law, appropriate equitable relief including injunctive relief, a declaratory

  judgment, a court order enjoining Defendant’s wrongful acts and practices, restitution, attorney’s

  fees and costs, and any other relief to which Plaintiff and the Nationwide Class may be entitled.
                                              Page 45
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 46 of 53




                                             COUNT TWO

                           Breach of Express Warranties (Florida Class)

         83.     Plaintiff, individually and for the Florida Class, hereby incorporates paragraphs 1

  through 71 as though fully set forth herein.

         84.     For each Class Vehicle sold by GM, an express written warranty was issued that

  covered the vehicle, including but not limited to the Tail Lamp Assembly, and which warranted

  the vehicle to be free of defects at the time of delivery.

         85.     GM breached its warranties by offering for sale and selling vehicles that were by

  design and construction defective and unsafe, thereby subjecting the occupants of the Class

  Vehicles purchased or leased to damages and risks of loss and injury.

         86.     GM continues to breach its warranties by failing to cover the cost of repair or

  replacement of the tail lamp assembly in Plaintiff’s vehicle as warranted.

         87.     As a result of Defendant’s continued breach of its warranties, Plaintiff has

  suffered damages including the costs of diagnosis and the repair of her vehicle, the loss of use of

  her vehicle, and other consequential damages.

         88.     WHEREFORE Plaintiff and the Florida Class seek full compensatory and

  consequential damages allowable by law, appropriate equitable relief including injunctive relief,

  a declaratory judgment, a court order enjoining Defendant’s wrongful acts and practices,

  restitution, attorney’s fees and costs on behalf of the Florida Class, and any other relief to which

  Plaintiff and the Florida Class may be entitled.




                                               Page 46
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 47 of 53




                                           COUNT THREE

                           Breach of Implied Warranties (Florida Class)

         89.     Plaintiff, individually and for the Florida Class, hereby incorporates paragraphs 1

  through 71 as though fully set forth herein.

         90.     GM impliedly warranted that the Class Vehicles, which it designed,

  manufactured, sold, or leased to Plaintiff and members of the Florida Class, were merchantable,

  fit and safe for their ordinary use, and not otherwise injurious to consumers.

         91.     Because the Class Vehicles are equipped with the defective Tail Lamp Assembly,

  the vehicles purchased or leased and used by Plaintiff and Florida Class members are unsafe,

  unfit for use when sold, threatened injury to their occupants, and were not merchantable. GM

  breached the implied warranty of merchantability in the sale or lease of the Class Vehicles to

  Plaintiff and members of the Florida Class in that the vehicles were not fit for their ordinary

  purpose and not merchantable.

         92.     Plaintiff and the other Florida Class members have had sufficient direct dealings

  with either GM or its agents (e.g., dealerships and technical support) to establish privity of

  contract between GM on one hand, and Plaintiff and each of the other Florida Class members on

  the other hand. Nonetheless, privity is not required here because Plaintiff and each of the other

  Florida Class members are intended third-party beneficiaries of contracts between GM and its

  dealers. GM does business in Florida through its authorized dealerships, and Plaintiff purchased

  her vehicle from an authorized dealer who was an agent of GM. GM’s warranties are intended

  for consumers of GM vehicles. Plaintiff was the intended consumer of the vehicle, and the

  warranty was intended to benefit the consumer, not the dealership. The dealers were not
                                              Page 47
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 48 of 53




  intended to be the ultimate consumers of the Class Vehicles and have no rights under the

  warranty agreements provided with the Class Vehicles; the warranty agreements were designed

  for and intended to benefit the consumers only.

         93.     As a direct and proximate result of GM’s breach of the implied warranty of

  merchantability and fitness for a particular purpose, Plaintiff has suffered damages including the

  costs of diagnosis and the attempted repair of his vehicle, the loss of use of his vehicle, and other

  consequential damages.

         94.     WHEREFORE Plaintiff and the Florida Class seek full compensatory and

  consequential damages allowable by law, appropriate equitable relief including injunctive relief,

  a declaratory judgment, a court order enjoining Defendant’s wrongful acts and practices,

  restitution, attorney’s fees and costs on behalf of the class, and any other relief to which Plaintiff

  and the Florida Class may be entitled.

                                            COUNT FOUR

   Violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) Fla. Stat.
                               §§ 501.201, et seq. (Florida Class)

         95.     Plaintiff, individually and for the Florida Class, hereby incorporates paragraphs 1

  through 71 as though fully set forth herein.

         96.     Plaintiff brings this claim individually and on behalf of the Florida Class.

         97.     Plaintiff and Class members who purchased or leased Class Vehicles are

  “consumers” under FDUTPA. Defendant’s practices, acts, policies and course of conduct

  violated FDUTPA’s prohibition on unfair and deceptive conduct in that:




                                               Page 48
                                       CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 49 of 53




        (a)   At the time of sale, Defendant knowingly and intentionally omitted and concealed

              material information regarding the Class Vehicles by failing to disclose to

              Plaintiff and Class members the defective Tail Lamp Assembly. Defendant had a

              duty to notify Plaintiff and other Class members at the point of sale about the

              presence of the Tail Lamp Assembly but failed to make any disclosure

              whatsoever.

        (b)   Thereafter, Defendant failed to disclose the Defect to Plaintiff and the Class

              members, either through warnings or notices, and/or actively concealed from

              them that the Class Vehicles’ tail lamp assemblies were defective, even though

              the company knew of such Defects: (1) at the time of manufacture, when it

              created the Tail Lamp Assembly in a manner unable to provide for safe driving;

              (2) from complaints to NHTSA and to web forums actively monitored by GM; (3)

              when GM’s internal analyses determined the ubiquity of the problem.

        (c)   Based on these and other, internal studies and investigations, Defendant knew that

              the tail lamp assembly would be compromised and that the Class Vehicles would

              have the Tail Lamp Assembly Defect.

        (d)   Nonetheless, Defendant forced Plaintiff and Class members to expend money at

              its dealerships to diagnose and ineffectively repair Class Vehicles, despite

              Defendant’s prior knowledge of the Defect at the time of purchase.

        (e)   Defendant, in administering its limited warranty, engaged in materially

              misleading deceptive acts and practices by classifying the Defect outside of

              warranty coverage and replacing the defective part with equally defective units.
                                          Page 49
                                  CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 50 of 53




         98.     Furthermore, Defendant engaged in materially misleading and deceptive acts by

  continuing to sell the Class Vehicles to the consuming public and to represent that these vehicles

  were in good working order, merchantable, and not defective, despite Defendant’s knowledge

  that the vehicles would not perform as intended, represented, and warranted and that the above-

  described Defect would cause purchasers to incur significant out-of-pocket costs and expenses.

         99.     Defendant’s conduct was likely to deceive reasonable consumers, including

  Plaintiff and Class members, about the safety and reliability of the Class Vehicles and the true

  value of the Class Vehicles.

         100.    Defendant’s acts and omissions are unfair in that they (1) offend public policy; (2)

  are immoral, unethical, oppressive, or unscrupulous; and (3) cause substantial injury to

  consumers. Defendant has, through knowing, intentional, material omissions, concealed the true

  defective nature of the Class Vehicles.

         101.    Defendant’s acts and omissions are also unfair in that they cause substantial injury

  to consumers far in excess of any conceivable benefit; and are injuries of a nature that they could

  not have been reasonably avoided by consumers.

         102.    Defendant’s acts and omissions are deceptive in that Defendant has, through

  knowing, intentional, material omissions, concealed the true defective nature of the Class

  Vehicles. In making these misrepresentations of fact and/or material omissions to prospective

  customers while knowing such representations to be false, Defendant has misrepresented and/or

  knowingly and intentionally concealed material facts in breach of its duty not to do so.

         103.    Members of the public, including Plaintiff, were deceived by Defendant’s failure

  to disclose and could not discover the defect themselves before suffering their injuries. But for
                                              Page 50
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 51 of 53




  Defendant’s deception, Plaintiff and other Class members would not have bought their Class

  Vehicles or would have paid less for them.

         104.    As a direct and proximate result of these unfair acts or practices, Plaintiff and

  Class members have been damaged because: they purchased Class Vehicles they otherwise

  would not have; paid more for Class Vehicles than they otherwise would have; paid for

  diagnoses, repairs, and replacements, towing, and/or rental cars; and are left with Class Vehicles

  of diminished value and utility because of the Defect. Meanwhile, GM has sold more Class

  Vehicles than it otherwise could have and charged inflated prices for Class Vehicles, thereby

  unjustly enriching itself.

         105.    WHEREFORE Plaintiff and the Florida Sub-Class seek full compensatory

  damages allowable by law, attorney’s fees, costs, appropriate equitable relief including

  injunctive relief, a declaratory judgment that Defendant’s conduct is unlawful, a court order

  enjoining Defendant’s wrongful acts and practices, and any other relief to which Plaintiff and the

  Florida Class may be entitled.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all those similarly situated, as set

  forth above, prays for relief and judgment against Defendant as follows:

          1.      Plaintiff, on behalf of herself, and members of the Class, requests the Court to

  enter judgment against Defendant as follows:

          (a)     An order certifying the proposed Class designating Plaintiff as named

                  representative of the Class, and designating Plaintiff’s Counsel as Class

                  Counsel;
                                              Page 51
                                      CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 52 of 53




        (b)   An order awarding Plaintiff and the Class members injunctive and declaratory

              relief provided by and pursuant to the statutes cited above, including a

              declaration that Defendant’s activities are unlawful and an order enjoining those

              activities;

        (c)   Entry of judgment against Defendant for the violations alleged herein;

        (d)   An order awarding Plaintiff and Class members compensatory, actual, statutory,

              consequential, and/or any other form of damages provided by and pursuant to

              the causes of action cited above;

        (e)   An award of punitive damages;

        (h)   An order awarding Plaintiff and the Class members restitution, disgorgement

              and/or other equitable relief provided by and pursuant to the causes of action

              cited above, including an order requiring specific performance of the

              Defendant’s obligations;

        (i)   An award to Plaintiff of the costs of this action, including reasonable attorneys’

              fees, and, where applicable, expert fees;

        (j)   An order awarding Plaintiff and the Class members pre-judgment and post

              judgment interest; and

        (k)   An award of such other and further relief as the Court may deem just and

              appropriate.




                                          Page 52
                                  CLASS ACTION COMPLAINT
Case 9:21-cv-81146-AMC Document 1 Entered on FLSD Docket 06/29/2021 Page 53 of 53




                                    DEMAND FOR JURY TRIAL

         Pursuant to Federal Rules of Civil Procure, Rule 38(b), Plaintiff hereby demands a trial

  by jury as to all claims so triable.

  Dated: June 29, 2021

                                                  By: /s/ Jonathan E. Freidin

                                                  Philip Freidin (Fla. Bar No. 118519)
                                                  Jonathan E. Freidin (Fla. Bar No. 98955)
                                                  FREIDIN BROWN, P.A.
                                                  One Biscayne Tower
                                                  2 South Biscayne Boulevard, Suite 3100
                                                  Miami, Florida 33131
                                                  jf@fblawyers.net
                                                  pf@fblawyers.net
                                                  pleadings@fblawyers.net

                                                  Jordan L. Lurie
                                                  Ari Y. Basser
                                                  POMERANTZ LLP
                                                  1100 Glendon Avenue
                                                  15th Floor
                                                  Los Angeles, CA 90024
                                                  Phone (310) 432-8492
                                                  jllurie@pomlaw.com
                                                  abasser@pomlaw.com
                                                  (Pending approval of application for
                                                  admission pro hac vice)
                                                  Cam Justice (Fla. Bar No. 119105)
                                                  Adam Breit (Fla. Bar No. 102541)
                                                  JUSTICE LAW
                                                  8551 W. Sunrise Blvd., Suite 300
                                                  Plantation, Florida 33322
                                                  cjustice@justiceinjurylawyer.com
                                                  abreit@justiceinjurylawyer.com
                                                  justicepleadings@justiceinjurylawyer.com




                                                 Page 53
                                         CLASS ACTION COMPLAINT
